      Case 1:20-cv-10497-MKV Document 25 Filed 09/13/21 Page 1 of 1
                                                    USDC SDNY
                                                    DOCUMENT
                                                    ELECTRONICALLY FILED
                                                    DOC #:
UNITED STATES DISTRICT COURT
                                                    DATE FILED: 9/13/2021
SOUTHERN DISTRICT OF NEW YORK

 ARENSON OFFICE FURNISHINGS, INC,

                            Plaintiff,
                                                                         1:20-cv-10497-MKV
                             -against-
                                                                                ORDER
 MICHAEL KOPELMAN,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter filed by Defendants informing the Court that the parties

have reached a settlement in principle [ECF No. 24]. Accordingly, IT IS HEREBY ORDERED

that the above-captioned action is discontinued without costs to any party and without prejudice

to restoring the action to this Court’s calendar if the parties are unable to memorialize their

settlement in writing and as long as the application to restore the action is made by October 13,

2021. If no such application is made by that date, today’s dismissal of the action is with prejudice.

See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).

SO ORDERED.
                                                      _________________________________
Date: September 13, 2021                              MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
